Name: Commission Regulation (EEC) No 37/88 of 7 January 1988 altering the export refunds on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 1 . 88 Official Journal of the European Communities No L 5/ 17 COMMISSION REGULATION (EEC) No 37/88 of 7 January 1988 altering the export refunds on oil seeds rape and sunflower seed (% as last amended by Regulation (EEC) No 1869/87 Q, in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the export refunds on oil were fixed by Regula ­ tion (EEC) No 4038/87 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4038/87 to the infor ­ mation at present known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3994/87 (2), Having regard to Council Regulation No 142/67/EEC of 21 June 1967 on export refunds on colza , rape and sunflower seeds (3), as last amended by the Act of Acces ­ sion of Greece, and in particular Article 2 (3) thereof, Having regard to Council Regulation ( EEC) No 1678 /85 of 11 June 1985 fixing the exchange rates to be applied in agriculture (4), as last amended by Regulation (EEC) No 3882/87 Q, Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza , HAS ADOPTED THIS REGULATION : Article 1 1 . In the case of colza and rape seed, the amounts of the refund referred to in Article 4 ( 1 ) of Regulation (EEC) No 651 /71 f), fixed in the Annex to Regulation (EEC) No 4038/87, are altered as shown in the Annex hereto. 2 . There shall be no refund on sunflower seed. Article 2 This Regulation shall enter into force on 8 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 lanuarv 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966 , p . 3025/66 . (2) OJ No L 377, 31 . 12 . 1987 . O OJ No 125, 26. 6 . 1967 , p . 24b 1 /67 . (6) OJ No L 167, 25 . 7. 1972, p. 9 . O OJ No L 176, 1 . 7. 1987, p. 30 . (4) OJ No L 164, 24. 6 . 1985, f , 11 . O OJ No L 365, 24 . 12 . 1987 , p . 13 . (8 ) OJ No L 378 , 31 . 12 . 1987, p . 78 , O OJ No L 75, 30 . 3 . 1971 , p. 16 . No L 5/ 18 Official Journal of the European Communities 8 . 1 . 88 ANNEX to the Commission Regulation of 7 January 1988 altering the export refunds on colza and rape seed (amounts per 100 kilograms) 2nd periodCurrent 1 1st period 2 3 3rd period 4 4th period 5 5th period 6 20,242 25,002 20,500 20,639 25,399 20,897 1 . Gross refunds (ECU) :  Spain  Portugal  other Member States 2 . Final refunds : Seeds harvested and exported from :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs )  France (FF)  Denmark (Dkr)  Ireland ( £ Irl )  United Kingdom ( £')  Italy (Lit)  Greece (Dr)  Spain (Pta) 50,13 55,47 981,33 146,42 176,29 16,271 1 1,191 30 897 1 642,75 3 078,40 3 966,58 51,08 56,53 1 000,41 149,39 179,77 16,601 11,451 31 529 1 664,00 3 139,62 4 028,07  Portugal (Esc)